Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 29, 1974, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. Judgment affirmed. On the record on this appeal, the in-court identification of appellant by the three eyewitnesses to the robbery was properly received in evidence. The other issues raised with respect to the identification of appellant as the robber relate to the credibility of the witnesses and were for the jury’s consideration. On the record, the verdict *930should not be disturbed and appellant received a fair trial. Latham, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.